DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on October 4, 2021 has been received and considered. By this amendment, claims 1, 2, 112, 12, and 15 are amended and claims 1-18 are now pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5-11, 13, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Firlik et al. (U.S. 2002/0087201), herein Firlik. Regarding claim 1, Firlik discloses a system 2500/2700 for facilitating the delivery of a form of neuromodulation to, or the detecting of signals from, one or more target regions of a subject's brain, the system comprising: a transcranial channel 2512 configured for transcranial implant to extend between an outer layer of a skull and an inner layer of the skull, and having a transcranial inner lumen (the lumen through which the wires extend to electrodes 2560 in Figures 26 and 27 reproduced below) adapted to conduct an ionic current to or from a first target region interior of the skull (see reproduced Figures 26 and 27 below); and a transparenchymal channel 2550/2750 configured for brain implant entirely beneath the outer layer of the skull and to be associated with the transcranial channel (see reproduced .

    PNG
    media_image1.png
    331
    643
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    592
    media_image2.png
    Greyscale

Regarding claim 2, Firlik discloses that the transcranial channel comprises: a transcranial channel proximal end designed to be oriented towards the outer layer of the skull; a transcranial channel distal end designed to be oriented towards the first target region; and an inner wall extending between the transcranial channel proximal end and the transcranial channel distal end and defining the transcranial inner lumen (see annotated Figures 26 and 27above, where the wire 
Regarding claim 5, the wire of Firlik fills the transcranial inner lumen and, thus, the transcranial inner lumen is configured to be filled with an ion-permeable substance.
Regarding claim 6, Firlik discloses that the transparenchymal channel is formed of a soft, flexible material (see paragraph [0130], lines 26-30, which describes biasing element 2550 as “a compressible member, a fluid filled bladder, a spring, or any other suitable element that resiliently and/or elastically drives the electrodes 2560 away from the support member 2510” and paragraph [0132], lines 9-11, which describes biasing element 2750 as being “a compressible foam, such as a biocompatible closed cell foam or open cell foam”) and comprises: a transparenchymal channel proximal end designed to be implanted at least partially in an epidural space of the subject's brain between an inner layer of the skull and the dura matter, a transparenchymal channel distal end designed to be oriented towards the second target region; and a wall 109 extending between the transparenchymal channel proximal end and the transparenchymal channel distal end and defining the transparenchymal inner lumen (see annotated Figures 26 and 27 above, where the wire connecting in electrodes is disposed in the transparenchymal inner lumen within the inner wall to conduct the ionic current).
Regarding claim 7, Firlik discloses that at least a portion of the soft, flexible material is ion permeable (see paragraph [0132], lines 9-11, which describes biasing element 2750 as being “a compressible foam, such as a biocompatible closed cell foam or open cell foam”, where open cell foam is understood to be an ion permeable material).
Regarding claim 8, Firlik discloses one or more stiffening elements, the wires, located in or around the transparenchymal inner lumen, wherein the stiffening elements are configured to maintain the patency of the transparenchymal inner lumen without compromising the flexibility of the transparenchymal channel (it is submitted that the wires within the lumen would be stiffening and maintain patency).
Regarding claim 9, the wire of Firlik fills the transparenchymal inner lumen and, thus, the transparenchymal inner lumen is configured to be filled with an ion-permeable substance.
Regarding claim 10, it is respectfully submitted that if the transparenchymal inner lumen of Firlik is configured to receive a wire, it is likewise configured to receive a stylet.
Regarding claim 11, it can be seen from reproduced Figures 26 and 27 above that two wires are located in transparenchymal channel 2550/2750. It is respectfully submitted that the lumen in which each of the wires is disposed is a separate lumen and a lumen that is configured to receive a wire is likewise configured to receive a stylet. As such, Firlik discloses that the transparenchymal channel further comprises a second lumen independent of an extending generally parallel to the transparenchymal inner lumen, the second lumen configured to receive a stylet.
Regarding claim 13, Firlik discloses that at least one portion of the transparenchymal channel is designed to contact the second target region (see Figures 26 and 27 reproduced above).
Regarding claim 14, Firlik discloses that the transparenchymal channel is associated with the transcranial channel by a physical connection such that the transcranial inner lumen and the transparenchymal inner lumen form a continuous conduit (see Figures 26 and 27).
Regarding claim 16, it is respectfully submitted that the conduit formed by the transcranial inner lumen and the transparenchymal inner lumen would be “adapted to facilitate transmission of an ionic current from the brain resulting from electrical activity of the brain” because when an appropriate element is inserted through the lumens, transmission of an ionic current from the brain may be achieved. The claim does not require that either of the lumens or any other claimed element transmit the ionic current, but rather only that the lumens “facilitate” transmission, which would be achieved by the lumens of Firlik.
Regarding claim 17, it is respectfully submitted that a lumen formed in the channels would be adapted to transmit what is inserted into such a lumen and, thus, the transcranial inner lumen and the transparenchymal inner lumen of Firlik form a conduit adapted to transmit charged particles of a biologically-active agent into the intracranial space (see paragraph [0131]).
Regarding claim 18, it is respectfully submitted that the specific biologically-active agent does not change the structure of the transcranial or transparenchymal inner lumens and that such lumens of Firlik would be “adapted” to transmit charged particles from the group consisting of: glutamate, acetylcholine, valproate, aspartate, gamma amino butyrate, adrenocorticotropic hormone, cortisol, beta endorphin, and serotonin.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firlik (U.S. 2002/0087201, cited above). Firlik discloses the invention substantially as claimed, but fails to disclose that the inner wall of the transcranial channel is formed of an ion permeable material and an outer wall is formed of a material that is not ion permeable. It would have been obvious to one having ordinary skill in the art before the invention was made to make the inner wall of the transcranial channel is formed of an ion permeable material and an outer wall is formed of a material that is not ion permeable as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).
Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792